DETAILED ACTION
Claims 1 and 3-21 are pending in the application. Claim 2 has been cancelled. 



Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 02/17/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
s 1 and 3-21 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
  	“A photographic system, comprising: 
  	a camera module, configured to sample a photographic scene according to exposure parameters; 
  	one or more processors in communication with the camera module, wherein the one or more processors execute instructions to: 
  	receive a shutter release command; 
  	cause the camera module to sample a first image of the photographic scene based on a first set of sampling parameters in response to the shutter release command, wherein the first set of sampling parameters specifies a first set of exposure parameters including a first strobe intensity; 
  	determine a first depth value for the first image; 
  	store the first image within an image set; 
  	cause the camera module to sample a second image of the photographic scene based on a second set of sampling parameters in response to the shutter release command, wherein the second set of sampling parameters specifies a second set of exposure parameters; 
  	determine a second depth value for the second image; 
  	store the second image within the image set; and 
  	generate a resulting image based on the first image, the second images the first depth value, and the second depth value.”

cause the camera module to sample a first image of the photographic scene based on a first set of sampling parameters in response to the shutter release command, wherein the first set of sampling parameters specifies a first set of exposure parameters including a first strobe intensity, determine a first depth value for the first image, store the first image within an image set, cause the camera module to sample a second image of the photographic scene based on a second set of sampling parameters in response to the shutter release command, wherein the second set of sampling parameters specifies a second set of exposure parameters, determine a second depth value for the second image, store the second image within the image set, and generate a resulting image based on the first image, the second images the first depth value, and the second depth value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIN YE/Supervisory Patent Examiner, Art Unit 2697